United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-593
Issued: September 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant filed a timely appeal from a June 29, 2009 nonmerit
decision by the Office of Workers’ Compensation Programs. Because more than 180 days
elapsed from the last merit decision dated March 24, 2009 to the filing of this appeal, the Board
lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of the merits under 5 U.S.C. § 8128.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On February 4, 2009 appellant, a 49-year-old mail handler, filed a claim for benefits,
alleging that he sustained a right shoulder condition causally related to factors of his
employment. He first became aware that his condition was causally related to his federal
employment on November 30, 2008.
On February 12, 2009 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive report from a treating physician describing his symptoms and the
medical reasons for his condition and an opinion as to whether his claimed condition was
causally related to his federal employment. The Office requested that appellant submit this
evidence within 30 days. Appellant did not respond.
In a decision dated March 24, 2009, the Office denied the claim, finding that appellant
failed to submit sufficient medical evidence to establish that his claimed condition was related to
factors of employment.
On April 14, 2009 appellant requested reconsideration. He submitted a May 11, 2009
notice of separation from the employing establishment. Appellant did not submit any additional
medical evidence.
In a June 29, 2009 decision, the Office denied appellant’s application for review on the
grounds that it did not raise any substantive legal questions or include new and relevant evidence
sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. He has not advanced a relevant legal argument not previously
considered by the Office. Appellant did not submit relevant and pertinent evidence not
previously considered by the Office. The evidence he submitted in connection with his April 14,
2009 reconsideration request is not relevant to the issue on appeal. The Board has held that the
submission of evidence, which does not address the particular issue involved in the case, does
2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

2

not constitute a basis for reopening the claim.4 The May 11, 2009 notice of separation does not
constitute medical evidence pertaining to the issue of whether appellant sustained a right
shoulder condition in the performance of duty. His reconsideration request did not provide any
new or relevant evidence for the Office to review. Appellant’s reconsideration request failed to
show that the Office erroneously applied or interpreted a point of law nor did it advance a point
of law or fact not previously considered by the Office. The Office did not abuse its discretion in
refusing to reopen appellant’s claim for a review on the merits.5
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

See David J. McDonald, 50 ECAB 185 (1998).

5

The Board notes that appellant submitted additional evidence to the record following the June 29, 2009 Office
decision. The Board’s jurisdiction is limited to a review of evidence, which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

3

